UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F (Mark One) []Registration Statement Pursuant To Section 12(b) or (g) of the Securities Exchange Act of 1934 OR [ X ] Annual Report Pursuant To Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006. OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 OR []Shell Company Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of event requiring this shell company report……………For the transition period from to Commission file number 000-30678 GLOBAL SOURCES LTD. (Exact Name of Registrant as Specified in its Charter) Global Sources Ltd. (Translation of Registrant’s Name into English) Bermuda (Jurisdiction of incorporation or organization) Canon’s Court 22 Victoria Street Hamilton, HM 12 Bermuda (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Shares, $0.01 Par Value NASDAQ National Market Securities registered or to be registered pursuant to Section 12(g) of the Act:NONE Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:NONE Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 42,337,568 common shares, $0.01 par value, outstanding as of April 30, 2007. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities act Yes No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Yes x No Note-Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer x Non-accelerated filer Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 Item 18 x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No x (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No TABLE OF CONTENTS GENERAL INFORMATION Page PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 2 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 2 ITEM 3. KEY INFORMATION 2 ITEM 4. INFORMATION ON THE COMPANY 18 ITEM 4A. UNRESOLVED STAFF COMMENTS 31 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 31 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 48 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 57 ITEM 8. FINANCIAL INFORMATION 58 ITEM 9. THE OFFER AND LISTING 93 ITEM 10. ADDITIONAL INFORMATION 93 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 104 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 105 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 105 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 105 ITEM 15. CONTROLS AND PROCEDURES 105 ITEM 15T. CONTROLS AND PROCEDURES 105 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 106 ITEM 16B. CODE OF ETHICS 106 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 107 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 107 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 107 PART III ITEM 17. FINANCIAL STATEMENTS 107 ITEM 18. FINANCIAL STATEMENTS 108 ITEM 19. EXHIBITS 108 1 FORWARD-LOOKING STATEMENTS Except for any historical information contained herein, the matters discussed in this Annual Report on Form20-F contain certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to our financial condition, results of operations and business.These statements relate to analyses and other information which are based on forecasts of future results and estimates of amounts not yet determinable.These statements also relate to our future prospects, developments and business strategies.These forward-looking statements are identified by their use of terms and phrases such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “will” and similar terms and phrases, including references to assumptions.These forward-looking statements involve risks and uncertainties, including current trend information, projections for deliveries, backlog and other trend projections, that may cause our actual future activities and results of operations to be materially different from those suggested or described in this Annual Report on Form 20-F. These risks include: · customer satisfaction and quality issues; · competition; · our ability to achieve and execute internal business plans; · worldwide political instability and economic downturns and inflation, including any weakness in the economic and political conditions of countries in the Asia-Pacific region, including China; and · other factors described herein under “Risk Factors.” If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results may vary materially from those expected, estimated or projected.Given these uncertainties, users of the information included in this Annual Report on Form 20-F, including investors and prospective investors, are cautioned not to place undue reliance on such forward-looking statements.We do not intend to update the forward-looking statements included in this Annual Report on Form 20-F. In this Annual Report on Form 20-F, except as specified otherwise or unless the context requires otherwise, “we,” “our,” “us,” the “Company,” and “Global Sources” refer to Global Sources Ltd. and its subsidiaries.All references to “fiscal” in connection with a year shall mean the year ended December 31. All financial information contained herein is expressed in United States dollars, unless otherwise stated. PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS – (Not applicable) ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE – (Not applicable) ITEM 3.KEY INFORMATION Selected Financial Data The following historical financial information should be read in conjunction with the section entitled “Operating and Financial Review and Prospects” and our audited consolidated financial statements and related notes, which are included elsewhere in this document.The consolidated statements of income data for each of the three years ended December31, 2004, 2005 and 2006 and selected consolidated balance sheet data as of December31, 2005 and 2006 are derived from, and qualified by reference to, our audited consolidated financial statements included elsewhere in this document.The consolidated statements of income data for each of the years ended December31, 2002 and 2003 and selected consolidated balance sheet data as of December31, 2002, 2003 and 2004 are derived from our audited financial statements not included in this document. 2 Year Ended December 31, 2002 2003 2004 2005 2006 (In Thousands, Except Per Share Data) Income Statement Data: Revenue: Online and other media services $ 84,400 $ 87,685 $ 92,325 $ 97,062 $ 113,097 Exhibitions 2,455 3,327 13,010 14,300 42,122 Miscellaneous 631 657 511 832 1,262 Total revenue 87,486 91,669 105,846 112,194 156,481 Operating expenses: Sales (Note 1) 29,282 30,436 30,582 34,415 50,380 Event production 933 930 3,774 3,920 18,414 Community (Note 1) 13,337 13,251 17,983 20,726 24,885 General and administrative (Note 1) 29,446 28,549 31,395 34,666 38,945 Online services development (Note1) 5,902 5,269 4,564 4,235 4,499 Amortization of software costs 3,740 4,453 1,480 1,335 1,250 Total operating expenses 82,640 82,888 89,778 99,297 138,373 Income from operations $ 4,846 $ 8,781 $ 16,068 $ 12,897 $ 18,108 Interest and dividend income 439 122 219 1,624 5,571 Gain (loss) on sale of available-for-sale Securities — (40 ) 1,120 977 309 Gain on sale of shares to minority shareholder and interest income thereon — 7,906 Loss on investment, net — (743 ) Foreign exchange gains (losses), net 50 — 240 (80 ) (714 ) Income before income taxes 5,335 8,863 17,647 15,418 30,437 Income tax expense (720 ) (668 ) (651 ) (759 ) (899 ) Net income before minority interest $ 4,615 $ 8,195 $ 16,996 $ 14,659 $ 29,538 Minority interest (308 ) (861 ) (1,227 ) (1,281 ) (1,909 ) Net income before cumulative effect of change in accounting principle $ 4,307 $ 7,334 $ 15,769 $ 13,378 $ 27,629 Cumulative effect of change in accounting principle — 251 Net income $ 4,307 $ 7,334 $ 15,769 $ 13,378 $ 27,880 Basic net income per common share before cumulative effect of change in accounting principle $ 0.11 $ 0.19 $ 0.41 $ 0.32 $ 0.65 Cumulative effect of change in accounting principle — $ 0.01 Basic net income per common share $ 0.11 $ 0.19 $ 0.41 $ 0.32 $ 0.66 Diluted net income per common share before cumulative effect of change in accounting principle $ 0.11 $ 0.19 $ 0.41 $ 0.32 $ 0.65 Cumulative effect of change in accounting principle — $ 0.01 3 Diluted net income per common share $ 0.11 $ 0.19 $ 0.41 $ 0.32 $ 0.66 Cash dividends declared per share — Shares used in basic net income per common share calculations(Note2) 37,327 37,407 37,053 39,736 40,629 Shares used in diluted net income per common share calculations(Note2) 37,327 37,418 37,120 39,803 40,699 Basic net income per non-vested restricted before cumulative effect of change in accounting principle $ 0.11 $ 0.19 $ 0.41 $ 0.32 $ 0.65 Cumulative effect of change in accounting principle — $ 0.01 Basic net income per non-vested restricted share $ 0.11 $ 0.19 $ 0.41 $ 0.32 $ 0.66 Diluted net income per non-vested restricted share before cumulative effect of change in accounting principle $ 0.11 $ 0.19 $ 0.41 $ 0.32 $ 0.65 Cumulative effect of change in accounting principle — $ 0.01 Diluted net income per non-vested restricted share $ 0.11 $ 0.19 $ 0.41 $ 0.32 $ 0.66 Cash dividends declared per share — Shares used in basic net income per non vested restricted share calculations(Note2) 1,195 1,123 1,484 1,622 1,627 Shares used in diluted net income per non-vested restricted share calculations (Note2) 1,195 1,123 1,484 1,622 1,627 December 31, 2002 2003 2004 2005 2006 (In U.S. Dollars Thousands) Balance Sheet Data: Cash and cash equivalents $ 11,009 $ 26,227 $ 41,195 $ 94,321 $ 25,192 Available-for-sales securities 26,199 35,140 10,172 23,982 130,603 Total assets 62,650 82,541 92,525 171,680 220,889 Net assets 21,345 31,664 50,433 105,432 136,564 Long-term debt, less current portion…………… 13,033 12,384 2,214 1,091 2,307 Total shareholders’ equity 18,522 27,980 45,523 99,241 133,651 (1) (Note 1) Non-cash compensation expenses associated with the employee equity compensation plans and Directors Purchase Plan included under various categories of expenses are approximately as follows:sales expenses: $1,790 (2005:$505, 2004:$626, 2003: $323, 2002: $623), community: $145 (2005:$103, 2004:$93, 2003: $96, 2002: $238), general and administrative: $1,950 (2005:$1,025, 2004:$1,066, 2003: $691, 2002: $1,179), and online services development expenses: $181 (2005:$315, 2004:$332, 2003: $309, 2002: $524) (Note 2) On March 6, 2006, we announced a one for ten bonus share issue on our outstanding common shares.For a further discussion on the bonus shares, please see Note27 of our consolidated financial statements appearing elsewhere in this annual report.Fractional shares were rounded up resulting in an additional 1,531 common shares upon distribution of the bonus shares on April 17, 2006. On March 5, 2007, we once again announced a one for ten bonus shares issue on our outstanding common shares.All common shares and per-share amounts have been retroactively adjusted to reflect the one for ten bonus share issue for all periods presented.For a further discussion on the bonus shares, please see Note 30 of our consolidated financial statements appearing elsewhere in this annual report. Fractional shares were rounded up resulting in an additional 424 common shares upon distribution of the bonus shares on April 16, 2007. Risk Factors In addition to other information in this annual report, the following risk factors should be carefully considered in evaluating us and our business because such factors may have a significant impact on our business, operating results and financial condition.As a result of the risk factors set forth below and elsewhere in this annual report, and the risks discussed in our other Securities and Exchange Commission filings, actual results could differ materially from those projected in any forward-looking statements. The China market is key to our current and future revenue growth and political instability or uncompetitive cost conditions in this market could reduce our revenue and seriously harm our business. Our customers in China provided approximately 50% of our total revenues in fiscal 2005, and approximately 53% of our total revenues in fiscal 2006, and we believe our operations in China will continue to grow for the next several years.Our dependence on the China market and its revenues is significant, and adverse political, legal or economic changes or uncompetitive cost conditions in China may harm our business and cause our revenues to decline. 4 The Chinese government has instituted a policy of economic reform which has included encouraging foreign trade and investment, and greater economic decentralization.However, the Chinese government may discontinue or change these policies, or these policies may not be successful.Moreover, despite progress in developing its legal system, China does not have a comprehensive and highly developed system of laws, particularly as it relates to foreign investment activities and foreign trade.Enforcement of existing and future laws, regulations and contracts is uncertain, and implementation and interpretation of these laws and regulations may be inconsistent.As the Chinese legal system develops, new laws and regulations, changes to existing laws and regulations, and the interpretation or enforcement of laws and regulations may adversely affect business operations in China.While Hong Kong has had a long history of promoting foreign investment, its incorporation into China means that the uncertainty related to China and its policies may now also affect Hong Kong . China is the largest supplier of consumer products to the world.Our actual and potential customers are mainly suppliers who are based in China. Should China manufacturers’ production costs go up substantially (for example, due to limited skilled labor availability) and such costs are passed on to the buyers, products from China may become less competitive on price. Also, the Chinese Renminbi (“RMB”) has appreciated versus the United States Dollar (“U.S. Dollar”) and is expected to continue appreciating against the U.S. Dollar. Depending on the business structure, the nature of costs and the currencies of expenses and revenues, some suppliers in China may be negatively impacted.If products from China become less competitive on price, or some suppliers in China are negatively impacted by the appreciation of the RMB, as described above, it would likely have a negative impact on the demand in China for our various media and marketing services. The international markets, and in particular the Greater China region, in which we do business are subject to political, legal and economic instability, which may interfere with our ability to do business, increase our costs and decrease our revenues. The international markets in which we operate are subject to risks, including: · fluctuations in regional economic conditions; · political instability; · the threat of terrorist attacks; · conflicting and/or changing legal and regulatory requirements; · restrictions placed on the operations of companies with a foreign status; · significant changes in tax rates and reporting requirements; · governments could increase trade protection measures including tariffs, quotas, import duties or taxes, thereby significantly reducing demand for imported goods; · the loss of revenues, property and equipment from expropriation, nationalization, war, insurrection, terrorism and other political risks; · adverse governmental actions, such as restrictions on transfers of funds; · oil embargoes or significant increases in oil prices; and · fluctuations in currency exchange rates. In 2006, we derived approximately 89% of our revenues from customers in the Greater China region.We expect that a majority of our future revenues will continue to be generated from customers in this region.At the time of the Asian economic crisis of 1997 and 1998, our revenues and operating results were adversely affected, and both our sales and revenues declined.If there is future political, legal or economic instability in the Greater China region, our business may be harmed and our revenues may decrease. 5 Because we operate internationally, foreign exchange rate fluctuations may have a material impact on our results of operations.To the extent significant currency fluctuations occur in Asian currencies, our revenues and profits may be affected, relative to the U.S. Dollar. At the time of the Asian economic crisis of 1997 and 1998, certain of our contracts were denominated and priced in foreign currencies.The conversion of these contract proceeds into U.S. Dollars resulted in losses and is indicative of the foreign exchange risk assumed by us. At present, the RMB has been appreciating versus the U.S. Dollar and is expected to continue appreciating. Although we bill in RMB and have expenses in RMB in China, the continuing appreciation of the RMB could have an adverse effect on our financial condition. If RMB continues to appreciate, our current and potential supplier customers may become less competitive with suppliers from other regions, leading to less demand for our advertising services. Currently, we do not hedge our exposure to foreign currency fluctuations. General economic uncertainty, slowdowns, or recessions may reduce spending for business-to-business marketing services. The revenue growth and profitability of our business depends significantly on the overall demand for business-to-business media services and especially online marketplace services, trade publications and trade shows.We believe that the demand for these services is subject to the potentially negative impact by a number of factors, including the overall weakening of the global economy.Such situations and events may give rise to a number of trends that adversely affect our business and revenues. Future outbreaks of Avian influenza, Severe Acute Respiratory Syndrome (“SARS”) or other widespread public health problems could adversely affect our business. In the event of future outbreaks of Avian influenza, SARS or other widespread public health problems, some ways in which our business might be adversely affected could include the following: · quarantine or travel restrictions (whether required by government or public health authorities, or self-imposed) could result in the closure of some of our offices and other disruptions to our operations; · sickness or death of our key officers and employees; · a general slowdown in international trade and the global economy; · our trade shows may have to be cancelled; and · exhibitor and visitor participation at our trade shows, could be significantly curtailed or otherwise adversely affected. We may not innovate at a successful pace, which could harm our operating results. Our industry is rapidly adopting new technologies and standards to create and satisfy the demands of users and advertisers. It is critical that we continue to innovate by anticipating and adapting to these changes to ensure that our content-delivery platforms and services remain effective and interesting to our users, advertisers and partners. In addition, we may discover that we must make significant expenditures to achieve these goals. If we fail to accomplish these goals, we may lose users and the advertisers that seek to reach those users, which could harm our operating results. 6 Our inability to sustain our historic pricing levels for our print, online and trade show services could adversely affect our operating results. The market for print, online and trade show services has fluctuated over the past few years. If we are unable to maintain historic pricing levels for advertising on our websites and in our trade journals and for booths at our trade shows, our revenues could be adversely affected. We depend upon Internet search engines and other online marketing channels (such as “pay per click” marketing) to attract a significant portion of the users who visit our websites, and if we were listed less prominently in Internet search result listings, or if we are unable to rely on our other online marketing channels as a cost-effective means of driving visitors to our websites, our business and operating results could be harmed. We derive a significant portion of our website traffic from users who search for content through Internet search engines, such as Google, MSN and Yahoo! A critical factor in attracting users to our websites is whether we are prominently displayed in such Internet search results. Search result listings are determined and displayed in accordance with a set of formulas or algorithms developed by the particular Internet search engine. The algorithms determine the order of the listing of results in response to the user's Internet search. From time to time, search engines revise these algorithms. In some instances, these modifications may cause our websites to be listed less prominently in unpaid search results, which will result in decreased traffic from search engine users to our websites. Our websites may also become listed less prominently in unpaid search results for other reasons, such as search engine technical difficulties, search engine technical changes and changes we make to our websites. In addition, search engines have deemed the practices of some companies to be inconsistent with search engine guidelines and have decided not to list their websites in search result listings at all. If we are listed less prominently or not at all in search result listings for any reason, the traffic to our websites will likely decline, which could harm our operating results. If we decide to attempt to replace this traffic, we may be required to increase our marketing expenditures, which also could harm our operating results. We also rely on other cost-effective online marketing channels (such as “pay per click” marketing) as an increasingly important means of driving visitors to our websites. However, the cost of such online marketing channels can change very frequently (often daily), and it is unclear whether such online marketing channels will remain cost-effective for us. If we are unable to rely on such online marketing channels as a cost-effective means of driving visitors to our websites, our business and operating results could be harmed; or if we continue to rely on such marketing channels despite their increased costs, our marketing expenditures will increase, which also could harm our operating results. If our current and potential customers are not willing to adopt and renew our services, we may not attract and retain a critical mass of customers. Our services will be attractive to suppliers only if buyers use our services to identify suppliers and purchase their products.The content, products and suppliers currently available through our various media, or made available by suppliers, may not be sufficient to attract and retain buyers as users of our services.If buyers and suppliers do not accept our media and services, or if we are unable to attract and retain a critical mass of buyers and suppliers for our media and services, our business will suffer and our revenues may decrease. None of the buyers or suppliers that currently pay to use our services are under any long-term contractual obligation to continue using our services. Generally, their contracts with us are for no longer than 2 years. A significant percentage of our customers do not renew their contracts and we experience high customer turnover from year to year.If we cannot replace non-renewing customers with new customers, our business could be adversely affected. Because of low barrier to entry, we are unable to compete effectively, we will lose current customers and fail to attract new customers. 7 Our industry is intensely competitive, evolving and subject to rapid change.Barriers to entry are minimal, and competitors are able to launch new websites and other media at a low cost.We constantly face threats from competition, including from non-traditional competitors and new forms of media. Competition is likely to result in price reductions, reduced margins and loss of market share, any one of which may harm our business.We compete for our share of customers’ marketing and advertising budgets with other online marketplaces, trade publications and trade shows.Competitors vary in size, geographic scope, industries served and breadth of the products and services offered.We may encounter competition from companies which offer more comprehensive content, services, functionality and/or lower prices. The marketing and pricing decisions of our competitors strongly influence our business. Increased competition in the industry has caused significant downward pricing pressure. To the extent that potential and existing customers make decisions solely or primarily on price, we may be unable to retain existing customers or attract new customers, or we may be forced to reduce prices to keep existing customers or to attract new customers. Many of our current and potential competitors may have greater financial, technical, marketing and/or other resources and experience and greater name recognition than we have.In addition, many of our competitors may have established relationships with one another and with our current and potential suppliers and buyers and may have extensive knowledge of our industry.Current and potential competitors have established or may establish cooperative relationships with third parties to increase the ability of their products to address customerneeds.Accordingly, our competitors may develop and rapidly acquire significant market share. We may not be successful in identifying, consummating and/or effectively integrating acquisitions, joint ventures and alliances to expand our business We are regularly evaluating potential strategic acquisitions, joint ventures and alliances and we believe that establishing such third-party relationships is a key component of our business strategy.However, we may not be successful in identifying acquisitions, joint ventures and alliances, or we may not be able to negotiate satisfactory terms or consummate the transactions successfully. In these circumstances, our growth potential may be harmed. If we do identify and consummate an acquisition, joint venture or alliance, there is still a risk that we may not be able to integrate any new businesses, products or technologies into our existing business and operations.Alternatively, even if we are successful in integrating any new businesses, products or technologies into our existing business, we may not achieve expected results, or we may not realize other expected benefits. The costs associated with potential acquisitions or strategic partnerships could dilute your investment or adversely affect our operating results. In order to finance acquisitions, investments or strategic partnerships, we may use equity securities, debt, cash, or a combination of the foregoing. Any issuance of equity securities or securities convertible into equity may result in substantial dilution to our existing stockholders, reduce the market price of our common stock, or both. Any debt financing is likely to have financial and other covenants based on our performance or results, and there could be an adverse impact on us if we do not achieve thecovenanted performance or results. In addition, the related increases in expenses could adversely affect our results of operations. We may not have sufficient access to capital to enter into acquisitions, joint ventures and alliances, or to expand our business, or to take advantage of organic or inorganic growth opportunities. We may not have sufficient access to capital to enter into strategic acquisitions, joint ventures and alliances, or to expand our business, or to take advantage of organic or inorganic growth opportunities. In such circumstances, our growth potential may be harmed. Our limited history in operating the China Sourcing Fair business as well as several factors outlined below could adversely affect our ability to operate our trade show business successfully and we can give no assurances that this business will be instrumental to our success. Our first China Sourcing Fair was held in Shanghai in 2003, the first of our series of China Sourcing Fairs in Hong Kongwas launched in April 2006, the first of our series of China Sourcing Fairs in Dubai is scheduled for launch in June 2007, and a new series of China Sourcing Fairs in Shanghai focusing on serving China’s domestic market is scheduled for launch in December 2007. Our China Sourcing Fairs in Dubai and our domestic China Sourcing Fairs in Shanghai are new business initiatives for us and we are uncertain as to our ability to attract the quality and quantity of exhibitors and buyers that would enable us to be successful. 8 In addition, there are substantial and long-established competing trade shows in Hong Kongand southern China. Because of these alternative venues, we may not be able to attract the desired quantity and quality of exhibitors and buyers. Accordingly, because of the uncertainty of a new business launch and the competition, we may not achieve our desired sales objectives. Furthermore, in an effort to rapidly grow our trade show business, additional personnel were hired and additional capital expended. In addition, we may be unable to effectively execute the operations, which would jeopardize our ability to be successful in the trade show business. Our various trade show businesses also require us to make substantial non-refundable deposits and progress payments to secure venue dates far in advance of our conducting the trade show. In addition, the date and location can greatly impact the profitability. The market for desirable dates and locations is highly competitive. If we cannot secure desirable dates and locations for our trade shows, their profitability and future prospects would suffer, and our financial condition and results of operations would be materially and adversely affected. In addition, while we expect that a significant portion of our future revenues will be derived from our trade show business (in particular, our China Sourcing Fair business), several other factors could negatively affect our financial performance in this business, including: · the spread of SARS, Avian influenza and other similar epidemics; · political instability and the threat of terrorist attacks; · conflicting and/or changing legal and regulatory requirements; · natural catastrophes, labor strikes and transportation shutdowns; · decrease in demand for booth space; · particularly in China, we may not always be able to obtain the required trade show licenses, which may limit the number of trade shows we are able to hold; · competing trade shows; and · our or our sales representative companies’ inability to effectively expand our or their staff and infrastructure. In view of the various risks outlined above, we can give no assurances that our operation of the trade show business will be instrumental to our success. Our limited experience in direct online sales business as well as other factors could adversely affect our ability to operate our business successfully. Our direct online sales business, primarily referred to by us as “Global Sources Direct”, is a relatively new business, having started in 2006, both for us and for most of the suppliers we are targeting as potential customers. The lack of an established history and track record for this new sales channel, both on our part and in the industry, may make it difficult for us to successfully market this service to, and attract and maintain, a sufficient number of customers that we would need in order to grow the direct online sales business to a scale that would be profitable for us. Other factors that could adversely impair the success of our direct online sales business include the following: 9 · Most of the goods sold are air-shipped. The costs of air shipments are dependent to a large degree on oil prices. A substantial increase in oil prices may therefore result in air shipment becoming a cost prohibitive means of delivery. · We rely on a variety of logistic service providers for executing and fulfilling our services. However, there are only a limited number of appropriate logistic service providers. If any one or more of them cease to operate, our ability to carry on the direct online sales service could be severely curtailed or impaired. · We utilize payment processes provided by third parties. Many of these payment processors are from jurisdictions other than those of our relevant subsidiaries which operate our direct online sales business. These payment processors may therefore be reluctant to offer their payment process services to us, may charge us high rates, or may stop providing their payment process services to us. · We utilize credit card payment processes. Under the terms of our arrangements with the credit card payment processors, they are entitled to charge back amounts to us in the event of any fraudulent or disputed transaction. They may also decide to withhold or delay fund payments to us for an indefinite period, or even discontinue their arrangements with us, if the charge back rate is too high or frequent. · We use various third parties’ online services (for example, for hosting and payment processing), and any disruptions to their services may adversely affect our own ability to complete transactions or may cause other disruptions to our own service. · Online fraud and fraudulent orders are potential risks. We may not have detected or been aware of, or be able to detect in the future, such fraudulent circumstances, and if we act pursuant thereto (for example, by shipping products under a fraudulent order), we may subsequently be unable to collect payment, be required to refund payments, or be liable for the costs or losses related thereto. · We rely on the quality of our suppliers’ products being acceptable to buyers, and therefore conduct (or engage third parties to conduct) inspections of those products. It is possible, however, that we will pay a supplier for its product before the buyer receives delivery of the product. Hence, if despite our (or the third parties’) inspection efforts, or if we (or the third parties) fail to conduct inspections properly or at all and, any defects or inferior quality of the products are not spotted, the buyer may return such products. In such cases, we may have difficulty recovering our funds from the supplier and incur a loss. · We have a growing number of competitors who may be able to source and/or sell more effectively than us. The loss of one or more of our executive officers or key employees, either to a competitor or otherwise, could harm our business. Our executive officers and key employees are critical to our business.Our executive officers and key personnel may not remain with us and their loss may negatively impact our operations, and may reduce our revenues and cash flows.In particular, the services of our chief executive officer, chief financial officer, chief operating officer and chief information officer are important to our operations.If competitors hire our key personnel, it could allow them to compete more effectively by diverting customers from us and facilitating more rapid development of their competitive offerings.We do not maintain key man insurance on any of our executive officers. We may not be able to attract, hire and retain qualified personnel cost-effectively, which could impact the quality of our content and services and the effectiveness and efficiency of our management, resulting in increased costs and losses in revenues. 10 Our success depends on our ability to attract, hire and retain at commercially reasonable rates qualified technical, sales support management, marketing, customer support, financial and accounting, legal and other managerial personnel. The competition for personnel in the industries in which we operate is intense. Our personnel may terminate their employment at any time for any reason. Loss of personnel may also result in increased costs for replacement hiring and training. If we fail to attract and hire new personnel or retain and motivate our current personnel, we may not be able to operate our businesses effectively or efficiently, serve our customers properly or maintain the quality of our content and services. We rely on independent sales representative companies for the sales and marketing of our products and services and the loss of any significant sales representative company or employees of a sales representative company would harm our business and revenues. We have agreements with various sales representative companies that employ sales representatives.Seven sales representative companies in China are responsible for approximately 53% of our total revenues for the year ended December 31, 2006.Generally, either we or the sales representative company may terminate the service agreement between them and us upon short notice.It is possible that we may not retain some of our sales representative companies, or they may not retain some of their sales personnel (due to competition from other companies in hiring and retaining sales personnel) or be able to replace them with equally qualified personnel.Furthermore, if a sales representative company terminates its agreement with us, some of our customers with a direct relationship with that sales representative company or its personnel may terminate their relationship with us.Although these sales representative companies and their employees are independent from us, there can be no assurance that our reputation and our business will not be harmed by their acts or omissions. If sufficient numbers of employees are not recruited, properly trained, integrated, motivated, retained and managed by these sales representative companies, or if they perform poorly, or if our relationship with these sales representative companies fail or deteriorate, our business may be harmed. Our growth could strain our resources, and if we are unable to implement appropriate controls and procedures to manage our growth, we may not be able to achieve our business objectives. We plan to increase substantially the number of independent sales representative team members in China in order to pursue our business objectives.Our success will depend in part upon the ability of our senior management to implement and manage this growth effectively.To do this, additional new sales representative team members must be recruited and trained.If our new sales representative team members perform poorly, or if their training and management is unsuccessful, or if our relationships with our existing sales representative team members fail, our business may be harmed.To manage the expected growth of our operations, we will need to continue to improve our operational, financial and management controls and our reporting systems and procedures.If we fail to manage our growth successfully, we will be unable to achieve our business objectives. We may be subject to legal liability for publishing or distributing content over the Internet or in our trade publications or at our trade shows. We may be subject to legal claims relating to the content on Global Sources Online or our other websites, or the downloading and distribution of such content, as well as legal claims arising out of the products or companies featured in our trade publications and at our tradeshows.Claims could involve matters such as libel and defamation, negligent mis-statements, patent, trademark, copyright and design infringement, fraud, invasion of privacy or other legal theories based on the nature, creation or distribution of our content (for example, the use of hypertext links to other websites operated by third parties).Media companies have been sued in the past, sometimes successfully, based on the content published or made available by them.Like many companies in our industry, we have received notices of claims based on content made available on our website.In addition, some of the content provided on Global Sources Online is manually entered from data compiled by other parties, including governmental and commercial sources, and this data may have errors, or we may introduce errors when entering such data.If our content is improperly used or if we supply incorrect information, our users or third parties may take legal action against us.In addition, we may violate usage restrictions placed on text or data that is supplied to us by third parties.Regardless of the merit of such claims or legal actions, they could divert management time and attention away from our business, result in significant costs to investigate and defend, and damage our reputation (which could result in client cancellations or overall decreased demand for our products and services), thereby harming our business, financial condition and operating results. In addition, if we are not successful in defending against such claims or legal actions, we may be liable to pay substantial damages. Our insurance may not cover claims or legal actions of this type, or may not provide sufficient coverage. 11 Our intellectual property protection is limited, and others may infringe upon it, which may reduce our ability to compete and may divert our resources. Our success and ability to compete are dependent in part upon our proprietary technology, content and information databases, the goodwill associated with our trade marks, and other intellectual property rights.We have relied on a combination of copyright, trade secret and trademark laws and non-disclosure and other contractual restrictions to protect ourselves.However, our efforts to protect our intellectual property rights may not be adequate.Although we have filed (and continue to file) applications for and have obtained registration of many of our key trade marks in various jurisdictions, we may not always be able to obtain successful registrations. Our competitors may independently develop similar technology or duplicate our software and services.If others are able to develop or use technology and/or content we have developed, our competitive position may be negatively affected. We have in the past co-developed, and may in the future co-develop, some of our intellectual property with independent third parties.In these instances, we take all action that we believe is necessary and advisable to protect and to gain ownership of all co-developed intellectual property.However, if such third parties were to introduce similar or competing online products and services that achieve market acceptance, the success of our online services and our business, financial condition, prospects and operating results may be harmed. We cannot determine whether future patent, copyright, service mark or trademark applications, if any, will be granted.No certainty exists as to whether our current intellectual property or any future intellectual property that we may develop will be challenged, invalidated or circumvented or will provide us with any competitive advantages. Litigation may be necessary to enforce our intellectual property rights, protect trade secrets, determine the validity and scope of the proprietary rights of others, or defend against claims of infringement or invalidity.Intellectual property laws provide limited protection.Moreover, the laws of some foreign countries do not offer the same level of protection for intellectual property as the laws of the United States.Such laws may not always be sufficient to prevent others from copying or otherwise obtaining and using our content, technologies, or trade marks. In addition, policing our intellectual property rights worldwide is a difficult task, and we may be unable to detect unauthorized use of our intellectual property or to identify infringers.Litigation may result in substantial costs and diversion of resources, regardless of its outcome, which may limit our ability to develop new services and compete for customers. If third parties claim that we are infringing upon their intellectual property rights, our ability to use technologies and products may be limited, and we may incur substantial costs to resolve these claims. Litigation regarding intellectual property rights is common in the Internet and software industries.Defending against these claims could be expensive and divert our attention from operating our business.We expect third-party infringement claims involving Internet technologies and software products and services to increase.If we become liable to third parties for infringing their intellectual property rights, we could be required to pay substantial damage awards and be forced to develop non-infringing technology, obtain a license with costly royalties or cease using the products and services that contain the infringing technology or content.We may be unable to develop non-infringing technology or content or to obtain a license on commercially reasonable terms, or at all. All of this could therefore have a material adverse effect on our business, results of operations and financial condition. We may not have, in all cases, conducted formal or comprehensive investigations or evaluations to confirm that our content and trade marks do not or will not infringe upon the intellectual property rights of third parties. As a result, we cannot be certain that we do not or will not infringe upon the intellectual property rights of third parties. If we are found to have infringed a third party’s intellectual property rights, the value of our brands and our business reputation could be impaired, and our business could suffer. 12 Evolving regulation of the Internet and commercial e-mail may affect us adversely. As Internet commerce continues to evolve, increasing regulation by federal, state or foreign agencies becomes more likely.We use e-mail as a significant means of communicating with our existing and potential customers and users. We also provide “@globalsources.com” e-mail addresses to our clients, for their use. The laws and regulations governing the use of e-mail for marketing purposes continue to evolve, and the growth and development of the market for commerce over the Internet may lead to the adoption of additional legislation and/or changes to existing laws. Existing, new or additional legal prohibitions on the transmission of unsolicited commercial e-mail (commonly known as “spam”), coupled with aggressive enforcement, could reduce our ability to promote our services in a cost-efficient manner and our ability to facilitate communications between suppliers and buyers and, as a result, adversely affect our business. In addition to legal restrictions on the use of e-mail, Internet service providers, anti-spam organizations and others typically attempt to block the transmission of unsolicited e-mail. If an Internet or other service provider or software program identifies e-mail from us (or from our clients to whom we have provided “@globalsources.com” e-mail addresses) as “spam”, we could be placed on a restricted list that would block our e-mails to our actual or potential customers or users who maintain e-mail accounts with these Internet service or other providers or who use these software programs. If we are unable to communicate by e-mail with our actual or potential customers or users as a result of legislation, blockage or otherwise, our business, operating results and financial condition could be harmed. In addition, taxation of products and services provided over the Internet or other charges imposed by government agencies or by private organizations for accessing the Internet may also be imposed.Any regulation imposing greater fees for Internet use or restricting information exchange over the Internet could result in a decline in the use of the Internet and the viability of Internet-based services, which could harm our business and operating results. The laws governing Internet transactions and market access over the Internet are evolving and remain largely unsettled.The adoption or modification of laws or regulations relating to the Internet may harm our business by increasing our costs and administrative burdens.It may take years to determine whether and how existing laws apply to the Internet. Changes in regulations could adversely affect our business and results of operations. It is possible that new laws and regulations or new interpretations of existing laws and regulations in the United States, the European Union, China and elsewhere will be adopted covering issues affecting our business, including: · privacy, data security and use of personally identifiable information; · copyrights, trademarks and domain names; and · marketing practices, such as e-mail or direct marketing. Increased government regulation, or the application of existing laws to online activities, could: · decrease the growth rate of our business; · reduce our revenues; · increase our operating expenses; or · expose us to significant liabilities. Furthermore, the relationship between regulations governing domain names and laws protecting trademarks and similar proprietary rights is still evolving. Therefore, we might be unable to prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our trademarks and other proprietary rights. Any impairment in the value of these important assets could cause our stock price to decline. We cannot be sure what effect any future material non-compliance by us with these laws and regulations or any material changes in these laws and regulations could have on our business, operating results and financial condition. 13 Changes in laws and standards relating to data collection and use practices and the privacy of Internet users and other individuals could impair our efforts to maintain and grow our audience and thereby decrease our advertising revenue. We collect information from our users who register for services or respond to surveys. Subject to each user's permission (or right to decline), we may use this information to inform our users of products and services that may be of interest to them. We may also share this information with our advertising clients for those who have granted us permission to share their information with third parties. Governments in various jurisdictions, including the United States, the European Union and Canada, have adopted or proposed limitations on the collection, distribution and use of personal information of Internet users. In addition, growing public concern about privacy, data security and the collection, distribution and use of personal information has led to self-regulation of these practices by the Internet advertising and direct marketing industry, and to increased governmental regulation. Because many of the proposed laws or regulations are in their early stages, we cannot yet determine the impact these regulations may have on our business over time. Although, to date, our efforts to comply with applicable laws and regulations have not hurt our business, additional or more burdensome laws or regulations, including consumer privacy and data security laws, could be enacted or applied to us or our customers. Such laws or regulations could impair our ability to collect user information that helps us to provide more targeted advertising to our users, thereby impairing our ability to maintain and grow our audience and maximize advertising revenue from our advertising clients. Our quarterly operating results may have seasonal fluctuations, and we may fail to meet analyst, investor and shareholder expectations. We have experienced seasonal quarter-to-quarter fluctuations.Buyer’s usage of our media and services is typically relatively slower during the summer and year-end vacation and holiday periods.Additionally, our online and trade publication advertising revenue is seasonal and tends to be highest in the fourth quarter of each calendar year.Virtually all of our largest trade shows are expected to be held in April and October of each year.The net result of the above seasonality is that second and fourth quarter revenues are likely to be substantially higher than the first and third quarter revenues.In 2006, approximately 29% of our revenue was generated during the second quarter and approximately 33% during the fourth quarter. The first quarter accounted for approximately 19% of revenue in 2006 and the third quarter accounted for approximately 19% of revenue in 2006. In addition, certain expenses associated with future revenues are likely to be incurred in the precedingquarters, which may cause profitability to be lower in those preceding quarters. Also, because event revenue is recognized when a particular event is held, we may also experience fluctuations in quarterly revenue based on the movement of annual trade show dates from one quarter to another. Our share prices may fluctuate in response to a number of events and factors. Our share price may fluctuate in response to a number of events and factors such as quarterly variations in operating results; announcements of new services or pricing options by us or our competitors; changes in financial estimates and recommendations by securities analysts; failure to meet our financial guidance and/or the financial forecasts of analysts; the operating and share price performance of other companies that investors may deem comparable; news reports relating to trends in the Internet and information technology industry; announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures or capital commitments; or changes in laws in the countries in which we operate. There is a limited public market for our shares and the trading volume for our shares is low which may limit your ability to sell your shares or purchase more shares. Our common shares have been traded in the public market for a limited time and this market may not be sustained.As a result of the April 2000 share exchange, 1,189,949 of our common shares were listed on the Nasdaq National Market. As of April 30, 2007 we had approximately 975 shareholders, and approximately 13,154,160 shares that were tradable on the Nasdaq National Market. 14 However, because of the small number of shareholders and the small number of publicly tradable shares, we cannot be sure that an active trading market will develop or be sustained or that you will be able to sell or buy common shares when you want to.As a result, it may be difficult to make purchases or sales of our common shares in the market at any particular time or in any significant quantity.If our shareholders sell our common shares in the public market, the market price of our common shares may fall.In addition, such sales may create the perception by the public of difficulties or problems with our products and services or management.As a result, these sales may make it more difficult for us to sell equity or equity related securities in the future at a time or price that is appropriate. Future sales of our common shares could depress the price of the common shares. Future sales of common shares by us or our existing shareholders could adversely affect the prevailing market price of the common shares. As of April 30, 2007, we had 42,337,568 common shares outstanding, out of which at least 26,447,775 common shares outstanding are beneficially owned by people who may be deemed “affiliates”, as defined by Rule 405 of the Act, and are “restricted securities” which can be resold in the public market only if registered with the Securities and Exchange Commission or pursuant to an exemption from registration. We cannot predict what effect, if any, that future sales of such restricted shares or the availability of shares for future sale, will have on the market price of the common shares from time to time.Sales of substantial amounts of common shares in the public market, or the perception that such sales could occur, could adversely affect prevailing market prices for the common shares and could impair our ability to raise additional capital through an offering of our equity securities. It may be difficult for a third party to acquire us, and this may depress our share price. Our bye-laws contain provisions that may have the effect of delaying, deferring or preventing a change in control or the displacement of our management.These provisions may discourage proxy contests and make it more difficult for the shareholders to elect directors and take other corporate actions.These provisions may also limit the price that investors might be willing to pay in the future for our common shares.These provisions include: · providing for a staggered board of directors, so that it would take three successive annual general meetings to replace all directors; · requiring the approval of 100% of shareholders for shareholder action by written consent; · establishing advance notice requirements for submitting nominations for election to the board of directors and for proposing matters that may be acted upon by shareholders at a general meeting; and · restricting business combinations with interested shareholders that have not been approved by at least two-thirds of the holders of our voting shares (other than the interested shareholder) or by a majority of the continuing directors or if certain prescribed conditions are met assuming that we will receive fair market value in exchange for such business combination.In this context, a “business combination” includes mergers, asset sales and other material transactions resulting in a benefit to the interested shareholder or the adoption of a plan for our liquidation or dissolution; a “continuing director” is a member of our board of directors that is not an affiliate or associate of an interested shareholder and was a member of our board prior to such person becoming an interested shareholder; and an “interested shareholder” is any person (other than us or any of our subsidiaries, any employee benefit or other similar plan or any of our shareholders who owned shares prior to the listing of our shares on the Nasdaq National Market) that owns or has announced its intention to own, or with respect to any of our affiliates or associates, within the prior two years did own, at least 15% of our voting shares. 15 Merle A. Hinrichs, our Chairman and Chief Executive Officer, is also our controlling shareholder and he may take actions that conflict with your interest. As of April 30, 2007, Merle A. Hinrichs beneficially owned 61.3% of our common shares. Accordingly, Mr. Hinrichs controls the power to elect our directors, to appoint new management and to oppose actions requiring shareholder approval, such as adopting amendments to our articles of incorporation and approving mergers or sales of all or substantially all of our assets.Such concentration of ownership may have the effect of delaying or preventing a change of control even if a change of control is in the best interest of all shareholders.In addition, Mr. Hinrichs may still effectively control our company even if his share holdings are significantly reduced.There may be instances in which the interest of our controlling shareholder may conflict with the interest of a holder of our securities. Current weakness of the telecommunications and Internet infrastructure in the Asia-Pacific region could harm our business. We are likely to continue to derive the majority of our Internet-based online marketplace revenues from the Asia-Pacific region.The quality of some of the telecommunications and Internet infrastructure and telephone line availability in China and in some Asia-Pacific countries is unreliable.This may contribute to lower than expected adoption of many of our services and may cause usage growth and revenues to fall below expectations.In addition, access fees in some Asia-Pacific countries may contribute to low usage and may adversely affect our growth and revenues potential. The failure of our computer systems, network and communications hardware and software could materially and adversely affect our business and results of operation. Our business depends on the high availability, good performance and strong security of our computer systems, network, and associated hardware and software.Any system interruptions, poor performance or security breaches impacting on Global Sources Online or any of our online sites may drive buyers and other registered users away and reduce the attractiveness of these sites to advertisers, and therefore adversely affect our business, financial condition and operating results. We host our key customer-facing computer systems with major Internet Service Providers (ISPs) inHong Kong .Interruptions to these ISPs’ and/or their partners’ hosting services could result from natural disasters as well as catastrophic hardware failures, software problems, extended power loss, telecommunications failure and similar events. While these ISPs may be able to provide disaster recovery facilities on request insuch circumstances, nevertheless, if there is any failure, inability or delay on their part in providing such disaster recovery facilities as committed, serious and prolonged disruptions to our systems and services could result. Although we support the integrity of our security with IDS (Intrusion Detection Systems), anti-virus and other tools as a precaution against hackings, denial-of-service and other cyber intrusions, such security systems and programs are not completely foolproof or error-free, and new updates to deal with the latest viruses or security threats may not yet be available or may not yet have been implemented. Hence, security breaches could still occur, and we cannot give any assurances that we will always be able to prevent individuals from gaining unauthorized access to our servers. Any such unauthorized access to our database servers, including abuse by our employees, could result in the theft of confidential customer or user information contained in our database servers. If such confidential information is compromised, we could lose customers or become subject to liability or litigation and our reputation could be harmed, any of which could materially and adversely affect our business and results of operations. The failure of outside parties to meet committed service levels and information accuracy expectations may make our services less attractive to customers and harm our business. We rely on outside parties for some information, licenses, product delivery, telecommunications and technology products and services.We rely on relationships and/or contractual agreements with software developers and providers, systems integrators and other technology or telecommunications firms to support, enhance and develop our products and services. 16 Although we have contracts with technology providers to enhance, expand, manage and maintain our computer and communications equipment and software, these service providers may not provide acceptable services.Services provided by third parties include hosting our Global Sources Online servers and database, maintaining our communications and managing the network and data centers which we rely on for the provision of our services.These relationships may not continue or may not be available on the same commercial terms in the future, which could cause customer dissatisfaction and/or a delay in the launch of new software or services. We license some components of our technology from third parties.These licenses may not be available to us on the same commercial terms in the future.The loss of these licenses could delay the release or enhancement of our services until equivalent technology could be licensed, developed or otherwise obtained.Any such delay could have a material adverse effect on our business.These factors may deter customers from using our services, damage our business reputation, cause us to lose current customers, and harm our ability to attract new customers. We have no direct control over the accuracy, timeliness or effectiveness of the information, products and services or performances of these outside parties.As a result of outside party actions, we may fail to provide accurate, complete and current information about customers and their products in a timely manner and to deliver information to buyers and/or other registered users in a satisfactory manner. If we release new services, catalog tools or software that contain defects, we may need to suspend further sales and services until we fix the defects, and our reputation could be harmed. Our services depend on software that is complex and that may contain unknown and undetected defects, errors or performance problems.We may not discover defects, errors or performance problems that affect our new or current services or enhancements until after they are deployed.These defects, errors or performance problems could force us to suspend sales and services or cause service interruptions which could damage our reputation or increase our service costs, cause us to lose revenues, delay market acceptance or divert our development resources, any of which could severely harm our business. Customer concerns regarding Internet security may deter use of our online products and services. Widely publicized security breaches involving the Internet or in online services generally, or our failure to prevent security breaches, may cause our current and potential customers not to use our products and services and adversely affect our revenues.We may be required to incur additional costs to protect against security breaches or to alleviate problems caused by these breaches.Our potential for growth depends on our customers’ confidence in the security of our products and services. Our inability to maintain effective Internet domain names could create confusion and direct traffic away from our online services. If we are not able to prevent third parties from acquiring Internet domain names that are similar to the various Internet domain names that we own, third parties could create confusion that diverts traffic to other websites away from our online services, thereby adversely affecting our business.The acquisition and maintenance of Internet domain names generally are regulated by governmental agencies.The regulation of Internet domain names in the United States and in foreign countries is subject to change.As a result, we may not be able to acquire or maintain relevant Internet domain names.Furthermore, the relationship between regulations governing such addresses and laws protecting proprietary rights is unclear. Our lengthy sales and implementation cycle could cause delays in revenue growth. The period between our initial contact with a potential customer and the purchase of our products and services is often long and unpredictable and may have delays associated with the lengthy budgeting and approval processes of our customers.This lengthy sales and implementation cycle may affect our ability to estimate our revenue in future quarters and could cause delays in revenue growth. 17 Because we are governed by Bermuda law rather than the laws of the United States and our assets are outside the U.S., our shareholders may have more difficulty protecting their rights because of differences in the laws of the jurisdictions. We are organized under the laws of Bermuda.In addition, certain of our directors and officers reside outside the United States and a substantial portion of our assets are located outside the United States.As a result, it may be difficult for investors to effect service of process within the United States upon such persons or to realize against them judgments of courts of the United States predicated upon civil liabilities under the United States federal securities laws.We have been advised by our legal counsel in Bermuda, Appleby, that there is doubt as to the enforcement in Bermuda, in original actions or in actions for enforcement of judgments of United States courts, of liabilities predicated upon U.S. federal securities laws, although Bermuda courts will enforce foreign judgments for liquidated amounts in civil matters subject to certain conditions and exceptions. We may not pay cash dividends in the foreseeable future. We may not pay cash dividends in the foreseeable future. This may reduce the demand for our shares. ITEM 4. INFORMATION ON THE COMPANY History and Development of the Company We are a leading facilitator of global merchandise trade. Our business began in 1971 in Hong Kong when we launched Asian Sources, a trade magazine to serve global buyers importing products in volume from Asia. Today, we are one of Asia’s leading providers of trade information in print media, online media and face-to-face events, meeting the marketing and sourcing needs of our supplier and buyer communities. While our core business facilitates exports from Asia (with a particular focus on Greater China, which includes mainland China, Hong Kong and Taiwan) to the world, we also facilitate trade from the world to Asia (with a particular focus on Greater China).In 1985, we launched Electronics News for China for this purpose.Today we have several publications, their associated websites plus events and conferences that provide information to electronic engineers and executives at manufacturing companies in Greater China and throughout Asia. Realizing the importance of the Internet, we became one of the first providers of business-to-business online services by launching Asian Sources Online in 1995. In 1999, we changed the name of Asian Sources Online to
